Citation Nr: 0731072	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a fragment wound with 
fracture of the left fibula and scars, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied the benefit sought 
on appeal.  

In March 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The issue of entitlement to an increased rating for the scars 
associated with the fragment wound with fracture of the left 
fibula is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows a moderate disability of the left 
ankle.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no 
higher, for a fragment wound with fracture of the left fibula 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran seeks an increased rating for a fragment wound 
with fracture of the left fibula.  A rating decision of June 
1989 awarded service connection for this disability and 
assigned a 10 percent rating under DC 5262, which pertains to 
the impairment of the tibia and fibula.  In November 2002 the 
veteran sought an increase in this evaluation, and a rating 
decision of April 2003, the subject of this appeal, continued 
the 10 percent rating. While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, as is 
the case here, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under DC 5262, a 10 percent rating is assigned where the 
malunion of the tibia and fibula results in a slight knee or 
ankle disability, and a 20 percent rating is assigned 


where a moderate disability results.  The Board finds that a 
20 percent rating is warranted for the veteran's disability.  
At both the most recent VA examination of May 2007, and at 
the March 2003 VA examination, dorsiflexion of the veteran's 
left ankle was only to 10 degrees.  The normal range of 
motion in dorsiflexion is zero to 20 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II p.385 (2006).  In addition, at the May 2007 
VA examination eversion was 10 degrees, half of what is 
considered normal, and inversion was 20 degrees, with 30 
degrees being normal.

In addition to the limitation of motion displayed in the May 
2007 and March 2003 VA examinations, the Board additionally 
finds the 20 percent rating is warranted based on the 
functional impairment, pain, and weakness the veteran's 
disability causes.  In Johnson v. Brown, 10 Vet. App. 80, 85 
(1997), the Court held that the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 require consideration of additional 
functional impairment due to pain unless the veteran is 
already receiving the maximum available rating for limitation 
of motion of the joint.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).

An August 2007 VAMC treatment note documents the veteran has 
been prescribed a brace to wear for his left ankle due to 
pain.  In November 2006 he was prescribed Vicodin for his 
ankle pain.  The May 2007 VA examiner found the veteran's 
ankle disability causes functional limitation.  He found the 
veteran should limit walking to even surfaces, and should 
limit climbing.  He found the veteran should not run.  He 
further found the veteran has limitations on how long he can 
stay on his feet in any one day.  The veteran displayed a 
limp at the examination.  Tenderness was found between the 
left lateral malleolus and the lateral aspect of the Achilles 
tendon.  


Tenderness was also found over the distal fibula and over the 
anterior aspect of the ankle joint and along the interosseous 
ligament between the tibia and fibula.  At the September 2005 
hearing the veteran testified his ankle pain causes him 
difficulty in exercising and also while driving.  In a 
December 2004 VA Form 21-4142 the veteran stated he has pain 
when walking, driving, and when trying to till his garden.  
At the March 2003 VA examination, the veteran complained of 
pain when walking more than half of a mile, and stated that 
he cannot run.  The veteran described similar problems on his 
2002 claim form.  

Due to the fact that dorsiflexion and eversion of the 
veteran's ankle have displayed only half the normal range of 
motion, his inversion is 10 degrees less than normal, and 
there is objective medical evidence of the pain and 
functional impairment the ankle disability causes, the Board 
finds that the veteran's left ankle disability is 
"moderate" and that a 20 percent rating is warranted.  

However, while the criteria are met for a schedular rating of 
20 percent, a 30 percent rating is not warranted under DC 
5262.  A 30 percent rating is available only where there is a 
"marked" knee or ankle disability.  Flexion of the 
veteran's ankle was shown in both March 2003 and May 2007 to 
be normal or nearly normal.  In March 2003 flexion was 45 
degrees and in May 2007 flexion was 40 degrees.  Normal 
flexion for the ankle is zero to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II p.385 (2006).  The May 2007 examiner found 
the veteran has good strength of ankle dorsiflexion and 
plantar flexion.  His left Achilles tendon was normal.  While 
he displayed a limp, the limp was characterized as 
"minimal."  The examiner further described the veteran's 
limitation of motion as "mild," and found the veteran's 
ankle joint itself appears normal and without evidence of 
arthritis.  In both the March 2003 and May 2007 examinations 
the veteran was able to walk on heels and toes.  The sum of 
this evidence does not support a finding of a "marked" 
ankle disability.  

The Board also considered all other diagnostic codes 
pertaining to the ankle, knee, and leg, but none applicable 
to the veteran's claim provide the basis for an increase 


in excess of 20 percent.  A number of diagnostic codes, codes 
5256-5261 and 5263, pertain specifically to disabilities of 
the knee and leg or are otherwise are inapplicable to the 
veteran's disability.  Of the ankle codes, none other than DC 
5271 for limitation of motion of the ankle are raised by the 
medical evidence, and DC 5271 does not allow for a rating in 
excess of 20 percent.  The arthritis codes are not applicable 
because not only do they preclude a rating in excess of 20 
percent, but the May 2007 examiner found the veteran does not 
have arthritis.

The Board has also considered the application of the muscle 
codes to determine if a rating in excess of 20 percent can be 
awarded to the veteran.  38 C.F.R. §§ 4.55, 4.56 (2006).  
However, these codes are not for application to the veteran's 
case.  In a VA examination of May 1969, the first VA 
examination to take place following the veteran's fragment 
wound with fracture of the left fibula, the examiner 
specifically found there was "no muscle group involved" 
with the injury.  For this reason, and because the "cardinal 
signs and symptoms" of a muscle disability are the same as 
those contemplated by DeLuca, Johnson, and 38 C.F.R. §§ 4.40 
and 4.45, and have already been incorporated into the 
increased rating granted by this decision, the Board finds 
the muscle codes cannot serve as a basis for a rating in 
excess of 20 percent for the veteran's disability.  See, 
e.g., 38 C.F.R. § 4.14 (the evaluation of the same disability 
under various diagnoses is to be avoided).

The Board has further considered whether an increased 
evaluation in excess of 20 percent could be based on 
neurological impairment in the left ankle or leg via 38 
C.F.R. § 4.124a, DCs 8520-8530.  At the May 2007 VA 
examination the veteran reported lateral left foot tingling 
and numbness.  However, no provider has found paralysis or 
incomplete paralysis of any nerve, neuritis, or neuralgia, as 
is required for the application of these diagnostic codes.  
Also, these codes would not allow for a rating in excess of 
20 percent as the only evidence of nerve involvement has been 
the veteran's subjective complaints of tingling, and the 
regulations provide that, "[w]hen the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree."  38 C.F.R. § 4.124a, notation at beginning 
of Diseases 


of the Peripheral Nerves section (2006).  Indeed, the March 
2003 VA examiner objectively found the neurovascular function 
of the veteran's left ankle and foot is normal.  As such, the 
veteran is not entitled to a higher rating based on 
neurological impairment.

In addition, the Board finds that there is not evidence of 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2005).  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's fragment wound with fracture of the left fibula 
warrants a rating of 20 percent under Diagnostic Code 5262 
based on a moderate disability of the ankle, but does not 
warrant an evaluation in excess of that evaluation. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2003 and October 2004.  In 
addition, a letter of April 2007 provided information 
concerning disability ratings and effective dates.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
	
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the 


pertinent laws and regulations, and the rationale for the 
decisions  reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  


ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, for a fragment wound with fracture of the left fibula 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

With regard to the scars associated with the veteran's 
fragment wound with fracture of the left fibula, a VA 
examination is necessary to provide sufficient information 
upon which to rate the veteran for the scars.  At the 
September 2005 hearing the veteran testified he has three 
scars associated with the disability.  The March 2003 VA 
examination mentions only one scar and the May 2007 VA 
examination provides some minimal discussion on the veteran's 
"shrapnel scars" but does not provide individual 
characteristics of these scars.  For example, the medical 
record does not contain information on whether the scars of 
deep or superficial, whether they cause limited motion, their 
size, or whether they are stable.  Moreover, at the September 
2005 hearing the veteran testified that at least one of the 
scars is tender, but both of the VA examinations revealed 
there is no tenderness of the scar(s).  A VA examination is 
necessary in order to resolve this issue, and to provide the 
information necessary to rate the veteran for his scar(s).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination in order to assess the 
scar(s) associated with the veteran's 
fragment wound with fracture of the left 
fibula.  The discussion should include, 
but not be limited to, an assessment of 
whether each of the scars are deep, cause 
limited motion, are superficial, are 
stable, are tender, and their size.  The 
examiner should identify and completely 
describe any other current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes, including, but not 
limited to, diagnostic codes 7800-7805.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After all of the above actions have been 
completed, readjudicate the veteran's 
claim, to include whether a separate 
compensable rating is warranted for scars 
associated with the veteran residuals of a 
fragment would with fracture of the left 
fibula and scars.  If the claim remains 
denied, issue to the veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


